—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered June 13, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in precluding the defendant’s introduction of a witness’s alleged prior inconsistent statement (see, People v Duncan, 46 NY2d 74, 80-81, cert denied 442 US 910).
The court did not err in failing to conduct an inquiry of a juror who, after shaking her head sideways, answered affirmatively that the verdict was hers (see, People v Maddox, 139 AD2d 597, 598; see also, People v Hayes, 222 AD2d 292).
*394The sentence imposed was not harsh or excessive (see, People v Storelli, 216 AD2d 891; People v Restrepo, 165 AD2d 838; see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, McGinity and Luciano, JJ., concur.